EXHIBIT 10.14
 
 



NORTHERN OIL AND GAS, INC.


AMENDED AND RESTATED
2009 EQUITY INCENTIVE PLAN


AMENDMENT NO. 1


THIS AMENDMENT NO. 1 (this “Amendment”) to the Northern Oil and Gas, Inc.
Amended and Restated 2009 Equity Incentive Plan (the “Plan”) is made by Northern
Oil and Gas, Inc. (the “Company”), pursuant to Article XIV of the Plan, as
follows:
 
WHEREAS, the Company sponsors the Plan to provide a means to attract, retain and
motivate capable and loyal employees, non-employee directors, consultants and
advisors of the Company and its subsidiaries;
 
WHEREAS, the Company desires to amend the Plan to eliminate certain provisions
that require accelerated vesting of equity awards upon a change in control, and
to address such provision, if at all, in the applicable award agreement;
 
WHEREAS, the Company desires to amend the Plan to clarify the definition of
“Continuing Directors” of the Company; and
 
WHEREAS, the Company desires to amend the Plan to raise the percentage threshold
that is required to be attained in certain instances before triggering a change
in control of the Company.
 
NOW, THEREFORE, pursuant to the powers reserved to it under the Plan, the
Company hereby amends the Plan as follows:
 
1. Effect of Change in Control.  Article V of the Plan shall be deleted in its
entirety and replaced with the following:


CHANGES IN PRESENT STOCK AND EFFECT OF CHANGE OF CONTROL
 
(a)           In the event of a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split or other change in capitalization
affecting the Company’s present capital stock, appropriate adjustment shall be
made by the Committee in the number and kind of shares included in any Award,
and the exercise or purchase price of any Award.
 
(b)           Upon a Change in Control of the Company (as defined below) the
vesting of any outstanding Options and grants of Restricted Stock shall be set
forth in the agreement documenting the Award, including any provision addressing
rights to accelerated vesting.  Any of the following shall constitute a “Change
in Control” for the purposes hereof:
 
 
 
1

--------------------------------------------------------------------------------

 
 
(i)           The consummation of a reorganization, merger, share
exchange, consolidation or similar transaction, the acquisition of a majority of
the outstanding Common Stock by a person or group acting in concert or the sale
or disposition of all or substantially all of the assets of the Company, unless,
in any case, the persons beneficially owning the voting securities of the
Company immediately before that transaction beneficially own, directly or
indirectly, immediately after the transaction, at least fifty percent (50%) of
the voting securities of the Company or any other corporation or other entity
resulting from or surviving the transaction in substantially the same proportion
as their respective ownership of the voting securities of the Company
immediately prior to the transaction;
 
(ii)           A majority of the individuals who constitute the Board of
Directors shall not be Continuing Directors. “Continuing Directors” shall
mean: (A) individuals who, on the effective date of the Plan, are directors of
the Company, (B) individuals elected as directors of the Company subsequent to
the effective date of the Plan for whose election proxies shall have been
solicited by the Board of Directors, (C) individuals elected as directors of the
Company subsequent to the effective date of the Plan pursuant to a nomination of
board representation right of preferred stockholders of the Company, or (D) any
individual elected or appointed by the Board of Directors to fill vacancies on
the Board of Directors caused by death or resignation (but not by removal) or to
newly-created directorships; or
 
(iii)           The Company’s shareholders approve a complete liquidation or
dissolution of the Company.
 
2. Effect on Plan.  Except as otherwise set forth in this Amendment, the Plan
shall remain in full force and effect.
 
3. Effective Date of this Amendment.  This Amendment shall become effective as
of December 20, 2012 and shall not apply to any Award granted prior to such
effective date unless written consent is provided by the recipient of such
Award.
 
IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 on this 20th
day of December 2012.
 




NORTHERN OIL AND GAS, INC.:




By: /s/ Michael L. Reger                                  
Name: Michael L. Reger
Title: Chairman and Chief Executive Officer



 
2

--------------------------------------------------------------------------------

 
